Case 5:21-cv-05090-PKH Document 23                   Filed 08/17/21 Page 1 of 3 PageID #: 119




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

HEWS ARK, LLC                                                                         PLAINTIFF

v.                                    No. 5:21-CV-05090

AUTO-OWNERS INSURANCE COMPANY                                                       DEFENDANT


                                    OPINION AND ORDER

       Before the Court is Defendant’s motion (Doc. 22) for a protective order and proposed

protective order (Doc. 22-1). The motion represents that Plaintiff does not oppose entry of the

proposed protective order and the parties have stipulated to its terms. The motion seeks entry of

an order protecting “trade secrets or proprietary business or personal information which, if

disclosed, might adversely affect the competitive position or business operations of the party

producing the materials, or invade the privacy rights of any person.” (Doc. 22-1, p. 1). For the

reasons set forth below, the Court will GRANT the motion and enter the proposed protective order,

with some amendment.

       Federal Rule of Civil Procedure 26(c)(1)(G) provides that “[t]he court may, for good cause,

issue an order to protect a party or person from annoyance, embarrassment, oppression, or undue

burden or expense” by “requiring that a trade secret or other confidential research, development

or commercial information not be revealed or be revealed only in a specified way.” “The burden

is therefore upon the movant to show the necessity of its issuance, which contemplates ‘a particular

and specific demonstration of fact, as distinguished from stereotyped and conclusory statements.’”

Gen. Dynamics Corp. v. Selb Mfg. Co., 481 F.2d 1204, 1212 (8th Cir. 1973) (citing Wright &

Miller, Federal Practice and Procedure: Civil § 2035 at 264-65).




                                                 1
Case 5:21-cv-05090-PKH Document 23                    Filed 08/17/21 Page 2 of 3 PageID #: 120




         The parties have shown good cause for the entry of a protective order as to documents

containing trade secrets or other confidential commercial information.          Trade secrets and

confidential commercial information fall squarely within the ambit of Rule 26(c). “Where

discovery of confidential commercial information is involved, the court must ‘balance the risk

of disclosure to competitors against the risk that a protective order will impair prosecution or

defense of the claims.’” Bussing v. COR Clearing, LLC, 2015 WL 4077993, at *2 (D. Neb. July

6, 2015) (quoting Nutratech, Inc. v. Syntech (SSPF) Int’l, Inc., 242 F.R.D. 552, 555 (C.D. Cal.

2007)). Here, entry of a protective order will neither impair prosecution nor the defense of the

claims as the parties are in agreement as to the proposed protective order.    The Court finds that

good cause has been shown for the entry of a protective order regarding documents containing

trade secrets or other confidential commercial information. The proposed protective order also

includes sensitive personal information. The Court finds good cause exists for an entry of a

protecting order encompassing sensitive, personally-identifying information including, but not

limited to, social security numbers, taxpayer identification numbers, and the names of minor

children.

         The proposed protective order will be revised to clarify that the protective order controls

the use of confidential information except during trial. The protective order will clarify that

parties intending to use confidential information must disclose that intent to the producing party

and other parties prior to trial, and that any party who wants to restrict access to confidential

information during trial must move the Court for that relief prior to trial. The protective order

will also be modified to allow parties to file Confidential Material under seal without leave of the

Court.




                                                  2
Case 5:21-cv-05090-PKH Document 23                Filed 08/17/21 Page 3 of 3 PageID #: 121




       IT IS THEREFORE ORDERED that the motion (Doc. 22) for entry of a protective order

is GRANTED. The Court will separately enter a revised protective order.

        IT IS SO ORDERED this 17th day of August, 2021.


                                                          /s/P. K. Holmes, III
                                                          P.K. HOLMES, III
                                                          U.S. DISTRICT JUDGE




                                              3
